DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Applicant’s arguments, see the remarks, filed 01/06/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 as being unpatentable over Lauth et al  in view of Won et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Urban et al (US 2017/0069813).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-6, 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al (US 2017/0069813).
Referring to claims 1 and 12, Urban et al teaches a process for preparing stacks of metal chalcogenide flakes ([0021] teaches nanosheets of copper selenide, lead selenide or lead telluride reads on flakes) comprising the steps of: (a) reacting together a source of the metal atom (metal salt) of the target metal chalcogenide with a source of the chalcogenide atom of the target metal chalcogenide (chalcogen, e.g. sulfur, selenium, or tellurium in an organic solvent), in the presence of a spacer (oleylamine, oleic acid, octylamine, hexylamine), so as to produce flakes of the metal chalcogenide (copper selenide, lead selenide, lead telluride);  (b) depositing metal chalcogenide flakes obtained using step (a) onto a substrate (spin coating or dip coating nanostructures on a glass or silicon substrate) to form a stack of assembled metal chalcogenide flakes ([0026] a first layer of nanostructures and a second layer of nanostructures disposed on the first layer of nanostructures), wherein the spacer contains an alkyl chain linked to a functional group able to bond to the metal chalcogenide surface (octylamine, hexylamine), which clearly suggests a spacer contains an alkyl chain linked to a functional group to bond to a surface of the metal chalcogenide, the spacer having a length between 6 and 10 carbon atoms (See [0021]-[0048] which teaches ligands of oleylamine, oleic acid, octylamine, and hexylamine, and the ligands mediate the spacing between nanoparticles and formation of nanosheets using a first solution of a metal salt and a second solution of a chalcogen and the fabricated nanostructures each having a plurality of ligands disposed on the surface of the nanostructure).

Referring to claim 2-3, Urban et al teaches lead sulfide and lead telluride ([0021]). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 4-5, and 14, Urban et al teaches octylamine and hexylamine ([0021]. The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 6, Urban et al teaches metal salts ([0022]).
Referring to claim 8, Urban et al teaches dip coating, spray coating, and spin coating ([0024]).
Referring to claim 9, Urban et al teaches a glass substrate ([0024]), and quartz/SiO2 is a type of glass. The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 10, Urban et al teaches an example of heating a metal salt solution and oleylamine and ODE and injecting into a selenium solution at a temperature of 310°C and reacting to form nanocrystals ([0042]-[0048]), which clearly requires a first reaction vessel for the metal salt solution and a second reaction vessel for the selenium solution, heating and combining to produce nanocrystals/nanosheets.

Referring to claim 12, Urban et al teaches nanostructured/nanosheet layers ([0021]-[0047]).

Claim 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al (US 2017/0069813), as applied to claim 1-6, 8-12 and 14 above, and further in view of Owen et al (US 2017/0369779).
Urban et al teaches all of the limitations of claims 7, as discussed above, except the source of the chalcogenide atom of the target metal chalcogenide is a urea analogue.
In a method of making nanocrystals, Owen et al teaches forming nanosheets ([0040], [0169]), and making nanocrystals of InSe, PbS, PbSe by reacting a metal salt precursor and a sulfur or selenium contain precursor (abstract; [0006], [0018], [0035]-[0041], [0085]-[0109], [0138]-[0165], [0173], [0217]-[0255], [0268]). Owen et al teaches selenoureas precursors ([0061], [0317]-[0330]). Owen et al also teaches using hexylamine and octylamine ([0277]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Urban et al by using a urea analogue chalcogenide source, as taught by Owen et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US 2011/0057168) teaches MoS2 nanosheets and drop casting, spin coating, spray coating, onto a suitable substrate, such as a quartz or gold or aluminum ([0036]-[0061]). 
Pickett et al (US 2018/0009676) teaches a method of making 2D nanoflakes comprising InSe, and using C6-C50 alkyl amines ([0038]-[0060], [0068]).
Sasaki et al (US 2013/0101829) teaches forming a nanosheet monolayer films on a quartz glass substrate ([0143]-[0156]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714